Title: To John Adams from Edmund Jenings, 16 May 1782
From: Jenings, Edmund
To: Adams, John



Brussels May 16. 1782
Sir

I have receivd a Letter from Mr B of the 3d, wherein He says; that He has every reason in the World to Think, that what He had said to me in the preceeding Letter, (Extracts from which I took the Liberty of sending to your Excellency) was Justly founded, that Mr L is doubtful, whether He shall Act in Character, and that He is well receivd. I doubt not of this Gentleman Acting rightly, but I find that his Stay in England gives Uneasiness and Suspicion, which are not lessened by the reports, that He has been in Holland. If He has not been there, your Excellency can clear up the matter to the Confusion of Mr Ls Ennemies.
I understand, that Mr Fox has sent a Mr Greenville into Holland as a private negociator. He is in the Confidence of Mr Fox. There are so many reel or pretended negociators That I distrust every thing I hear. If England meant honestly, She would declare Herself Openly.
I take the Liberty of sending the inclosed Receipt to your Excellency.
Your Excellency Knows the Cabinet is composed of the Lords Rockingham Camden Thurlow, Shelburne, Keppel Ashburton and Cavendish and Mess Fox and Conway.
Lord Rockingham is a man of a worthy Character, but is too much under the Influence of Burke, whose religion, Principles and Natural Disposition incline Him to carry Power to its Height.
Lord Camden approves of the Principles of Lord Rockingham, but having been closely connected with Lord Chatham is supposed to adopt the Ideas of Ld Shelburne. I trust however He will be Able to Correct them.
Lord Thurlow has that Kind of Honor, which haughtiness gives, and therefore Acts sometimes insolently right, but being naturally of a domineering turn is always for the full Exertion of the Prerogative.
Lord Shelburne is a man of Consummate Vanity, Meaness and falseness. He thinks Himself a great Politician, and He has certainly taken pains to get good foreign Intelligence, but I doubt whether it has improvd his Judgement. He would be Thought to be another Chatham, but He wants his greatness Sagacity and Patriotism.
Keppel is of a Whig Family and attached to Lord Rockingham. He is brave Knows his Profession as a Sailor and wishes well to the Glory of his Country.

Dunning now Lord Ashburton is the Son of an Attorney, and much fitter for his Fathers business, than to be one of the Peers, a Privy Councellor and of the Cabinet. He is made up of Quibble, His manner of reasoning is never plain and Simple, but always farfetched; He puzzles his Audience to Know what He means, and when it is Known, the mind is not convinced, but left in that Embarrassement, in which its preceding attention to discover what He would be at, had plunged it. He is a man of Vanity and pettishness. He has a Knowledge of the Law, but it is merely that of a Lawyer from the Earliest Times when He was in the Temple, He was fully possest of the Omnipotence of an Act of Parliament and no doubt stil retains that Contracted Idea, for He is most violent against the Acknowledgement of the American Independance as is His Patron Lord Shelburne, if the King should flatter these two men, He makes them his own, and by them will create Devisions, of which He will take Advantage. I do not Know, that such an Insidious nobleman as Lord S is could have found a more proper Councillor and friend than Dunning.
The bringing such a Man into the Cabinet shews in design in Lord S, to take a lead therein, and supposing Thurlow Camden and Conway to concur with Him agst the America Independance, that Event is not likely to take place yet awhile, Thurlow however it is supposed will retire Soon. Lord Camden may perhaps influence in some degree Lord Shelburne and Conway may be governed by Burke, and distress may compell the great Ennemy Himself to Submit to reason Justice and Humanity.
Lord John Cavendish is the representative of the House of Devonshire in the ministry. He is Attached to Lord Rockingham by Revolution Principles—He is a man of Merit, what Kind of Financier He will make, time must Shew, but as an honest man with good Assistance, He may do as well as the embarrassed Situation of Affairs will permit.
Conway is supposed to be against the Independancy of America, but his is an uncertain Character, proceeding either from meaness of his family, which may lead Him to snatch the moment of changing to his Advantage, or from his natural Temper. He seems to bee under the Influence of Burke, who has thrust Him forward on two occasions to the Gratification of his Vanity, for he has been succesful in two important motions.
Mr Foxs former Course of Life is against Him but He has lately taken a great Line, and was the principal means of turning out the late ministry. He is much inclined to Acknowledge the Independancy of America, and the making a general Peace, As is the Duke of Richmond with whom He is Connected.
The Cabinet being thus Composed, there seems to be but little appearance of Unanimity therein, particularly as the Head of all acts a most Hypocritical part, pretending the Utmost Satisfaction, and Confidence in the new men, whilst He Encourages his former dependants to oppose every measure of Reform. Your Excellency cannot but Observe the Conduct of Thurlow Loughborough and Mansfield in the Contracters Bill. I cannot think, that the solid reasons given by Lord Camden in Support of that measure had their due Effect; His Threat to retire had perhaps more, it Kept the faction in order for that Moment, but it may encourage its opposition, with effect, when its Machination are complete, I do not Judge of the Temper of the Court merely by what these Law Lords said in that Debate, but this Conduct of the Bishop of Chester, who was made one of the Heirrarchy by the King and Queen without the Inclination of Ministers, affords me a more certain clue to the real desposition of the Times, being that man will have his Reward.
Your Excellency cannot but have Observd, What Mr Fox has said relative to the Dutch war, and will make your ordinary good Use of it.
In short, altho the grand band of Robbers and Murderers is dispersed others may collect themselves, and therefore it is Necessary, that we should go armed.
I am with greatest Respect Sir your Excellencys Most Obedient Humble Servt,

Edm: Jenings

